UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.1) Filed by the Registranto Filed by a Party other than the Registrantx Check the appropriate box: xPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ¨Definitive Proxy Statement oDefinitive Additional Materials oSoliciting Material Under Rule 14a-12 PLX TECHNOLOGY, INC. (Name of Registrant as Specified in Its Charter) BALCH HILL PARTNERS, L.P. BALCH HILL CAPITAL, LLC SIMON J. MICHAEL MARTIN COLOMBATTO MICHAEL CORNWELL ROBERT R. HERB MARK SCHWARTZ DILIP SINGH BERNARD XAVIER (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: PRELIMINARY COPY SUBJECT TO COMPLETION DATED APRIL 23, 2012 BALCH HILL PARTNERS, L.P. , 2012 Dear Fellow Stockholder: Balch Hill Partners, L.P., a Delaware limited partnership, and the other participants in this solicitation (collectively, “Balch Hill” or “we”) are the beneficial owners of an aggregate of 4,363,692 shares of common stock, par value $0.001 per share, of PLX Technology, Inc., a Delaware corporation (the “Company”), representing approximately 9.8% of the shares of common stock outstanding.For the reasons set forth in the attached Proxy Statement, we believe that the Board of Directors of the Company is not acting in the best interests of the Company’s stockholders.We are therefore seeking your support at the annual meeting of stockholders scheduled to be held at located at , on , 2012 at _.m., local time, including any adjournment or postponement thereof and any meeting which may be called in lieu thereof (the “Annual Meeting”), for the following: 1. To elect Balch Hill’s slate of director nominees to serve on the Company’s Board of Directors in opposition to the Company’s director nominees until the 2013 annual meeting of stockholders or until their successors are elected and qualified; 2. To ratify the appointment of BDO USA, LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2012; 3. To vote on a non-binding basis on the compensation of the executive officers named in the Summary Compensation Table, as disclosed in the Company’s proxy statement for the Annual Meeting; and 4. To transact any other business that may properly come before the Annual Meeting or any adjournment or postponement thereof. We urge you to carefully consider the information contained in the attached Proxy Statement and then support our efforts by signing, dating and returning the enclosed GOLD proxy card today.The attached Proxy Statement and the enclosed GOLD proxy card are first being furnished to the stockholders on or about , 2012. If you have already voted for the incumbent management slate you have every right to change your vote by signing, dating and returning a later dated GOLD proxy card or by voting in person at the Annual Meeting. If you have any questions or require any assistance with your vote, please contact Okapi Partners LLC, which is assisting us, at their address and toll-free numbers listed below. Thank you for your support, Simon J. Michael Balch Hill Partners, L.P. If you have any questions, require assistance in voting your GOLD proxy card, or need additional copies of Balch Hill’s proxy materials, please contact Okapi Partners at the phone numbers or email listed below. OKAPI PARTNERS LLC 437 Madison Avenue, 28th Floor New York, N.Y. 10022 (212) 297-0720 Call Toll-Free at: (877) 566-1922 E-mail: info@okapipartners.com Contact: Bruce H. Goldfarb/Patrick McHugh/Geoff Sorbello PRELIMINARY COPY SUBJECT TO COMPLETION DATED APRIL 23, 2012 2 OF PLX TECHNOLOGY, INC. PROXY STATEMENT OF BALCH HILL PARTNERS, L.P. PLEASE SIGN, DATE AND MAIL THE ENCLOSED GOLD PROXY CARD TODAY Balch Hill Partners, L.P., a Delaware limited partnership (the “BH LP”), and the other participants in this solicitation (collectively, “Balch Hill” or “we”) are significant stockholders of PLX Technology, Inc., a Delaware corporation (“PLX” or the “Company”).We believe that the Board of Directors of the Company (the “Board”) is not acting in the best interests of the Company’s stockholders.We are seeking your support for the election of our director nominees to the Board at the annual meeting of stockholders scheduled to be held at located at , on , 2012 at _.m., local time, including any adjournments or postponements thereof and any meeting which may be called in lieu thereof (the “Annual Meeting”), for the following: 1. To elect Balch Hill’s director nominees, Martin Colombatto, Michael Cornwell, Robert R. Herb, Simon J. Michael, Mark Schwartz, Dilip Singh and Bernard Xavier (each a “Nominee” and, collectively, the “Nominees”), to serve as directors of the Company until the 2013 annual meeting of stockholders or until their successors are elected and qualified, in opposition to the Company’s incumbent directors; 2. To ratify the appointment of BDO USA, LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2012; 3. To vote on a non-binding basis on the compensation of the executive officers named in the Summary Compensation Table, as disclosed in the Company’s proxy statement for the Annual Meeting; and 4. To transact any other business that may properly come before the Annual Meeting or any adjournment or postponement thereof. This Proxy Statement is soliciting proxies to elect only our Nominees.Accordingly, the enclosed GOLD proxy card may only be voted for our Nominees and does not confer voting power with respect to the Company’s nominees.If elected, our Nominees will constitute the entire Board. BH LP, Balch Hill Capital, LLC (“BH LLC”) and Simon J. Michael (collectively, with BH LP and BH LLC, the “BH Parties”) and the Nominees are members of a group formed in connection with this proxy solicitation and are deemed participants in this proxy solicitation. The Company has set the record date for determining stockholders entitled to notice of and to vote at the Annual Meeting as , 2012 (the “Record Date”).The mailing address of the principal executive offices of the Company is 870 W. Maude Avenue, Sunnyvale, California 94085.Stockholders of record at the close of business on the Record Date will be entitled to vote at the Annual Meeting. According to the Company, as of the Record Date, there were shares of Common Stock, par value $0.001 per share (the “Shares”), outstanding and entitled to vote at the Annual Meeting.As of the Record Date, the BH Parties and the Nominees owned an aggregate of 4,363,692 Shares, which represents approximately 9.8% of the Shares outstanding.We intend to vote such Shares FOR the election of the Nominees, FOR the ratification of the appointment of BDO USA, LLP, as described herein, and in a manner consistent with the recommendation of Institutional Shareholder Services Inc. (“ISS”), a leading proxy advisory firm, with respect to the non-binding advisory vote on executive compensation, as described herein. THIS SOLICITATION IS BEING MADE BY BALCH HILL AND NOT ON BEHALF OF THE BOARD OF DIRECTORS OR MANAGEMENT OF THE COMPANY.WE ARE NOT AWARE OF ANY OTHER MATTERS TO BE BROUGHT BEFORE THE ANNUAL MEETING OTHER THAN AS DESCRIBED HEREIN.SHOULD OTHER MATTERS, WHICH WE ARE NOT AWARE OF A REASONABLE TIME BEFORE THIS SOLICITATION, BE BROUGHT BEFORE THE ANNUAL MEETING, THE PERSONS NAMED AS PROXIES IN THE ENCLOSED GOLD PROXY CARD WILL VOTE ON SUCH MATTERS IN THEIR DISCRETION. WE URGE YOU TO SIGN, DATE AND RETURN THE GOLD PROXY CARD IN FAVOR OF THE ELECTION OF OUR NOMINEES. IF YOU HAVE ALREADY SENT A PROXY CARD FURNISHED BY COMPANY MANAGEMENT OR THE BOARD, YOU MAY REVOKE THAT PROXY AND VOTE FOR EACH OF THE PROPOSALS DESCRIBED IN THIS PROXY STATEMENT BY SIGNING, DATING AND RETURNING THE ENCLOSED GOLD PROXY CARD.THE LATEST DATED PROXY IS THE ONLY ONE THAT COUNTS.ANY PROXY MAY BE REVOKED AT ANY TIME PRIOR TO THE ANNUAL MEETING BY DELIVERING A WRITTEN NOTICE OF REVOCATION OR A LATER DATED PROXY FOR THE ANNUAL MEETING OR BY VOTING IN PERSON AT THE ANNUAL MEETING. Important Notice Regarding the Availability of Proxy Materials for the Annual Meeting This Proxy Statement and GOLD proxy card are available at 2 IMPORTANT Your vote is important, no matter how few Shares you own.We urge you to sign, date, and return the enclosed GOLD proxy card today to vote FOR the election of our Nominees. · If your Shares are registered in your own name, please sign and date the enclosed GOLD proxy card and return it to Balch Hill c/o Okapi Partners LLC (“Okapi Partners”) in the enclosed postage-paid envelope today. · If your Shares are held in a brokerage account or bank, you are considered the beneficial owner of the Shares, and these proxy materials, together with a GOLD voting form, are being forwarded to you by your broker or bank.As a beneficial owner, you must instruct your broker, trustee or other representative how to vote. Your broker cannot vote your Shares on your behalf without your instructions. · Depending upon your broker or custodian, you may be able to vote either by toll-free telephone or by the Internet.Please refer to the enclosed voting form for instructions on how to vote electronically.You may also vote by signing, dating and returning the enclosed voting form. Since only your latest dated proxy card will count, we urge you not to return any proxy card you receive from the Company.Even if you return the management proxy card marked “withhold” as a protest against the incumbent directors, it will revoke any proxy card you may have previously sent to us.Remember, you can vote for our independent Nominees only on our GOLD proxy card.So please make certain that the latest dated proxy card you return is the GOLD proxy card. OKAPI PARTNERS LLC 437 Madison Avenue, 28th Floor New York, N.Y. 10022 (212) 297-0720 Call Toll-Free at: (877) 566-1922 E-mail: info@okapipartners.com Contact: Bruce H. Goldfarb/Patrick McHugh/Geoff Sorbello 3 BACKGROUND TO THE SOLICITATION The following is a chronology of events leading up to this proxy solicitation: · Throughout November and December 2011, Mr. Michael had several conversations with management regarding the potential opportunities in storage for PCI Express.Mr. Michael believed that this opportunity could allow PLX to be acquired for a significant premium, as a number of storage related companies (for example, SandForce, Inc.) had recently been acquired at healthy multiples of revenues. · On January 30, 2012, Mr. Michael had a dinner meeting with Ralph Schmitt, the Company’s Chief Executive Officer, in which they discussed the opportunities for the Company’s PCI Express switches and the Company’s 10 Gigabit Ethernet business acquired through Teranetics, Inc.(“Teranetics”). · On February 7, 2012, the BH Parties filed a Schedule 13D with the Securities and Exchange Commission (the “SEC”) disclosing that it believed management should seek a buyer for the Company to take advantage of the market interest in the Company’s PCI Express switches, and particularly its Gen3 switches.The BH Parties also disclosed an ownership of approximately 9.7% of the outstanding Shares. · On February 21, 2012, Mr. Michael met with Ralph Schmitt, the Company’s Chief Executive Officer, D. James Guzy, the Chairman of the Board, and directors Thomas J. Riordan and Michael J. Salameh.At this meeting, Mr. Michael expressed his view that PLX’s acquisition strategy had failed, resulting in significant destruction of stockholder value.Mr. Michael also expressed his belief that the core PCI Express business was very promising and that ongoing industry transitions, particularly in storage and networking, were making the PCI Express business increasingly valuable and that the best vehicle for realizing that value was through a sale of the Company.In response, the Company’s representatives indicated that they did not intend to pursue a sale of the Company and instead intended to remain focused on the Company’s 10 Gigabit Ethernet business. · On March 7, 2012, BH LP delivered a letter to the Company nominating the Nominees for election to the Board at the Annual Meeting. · Throughout March 2012, Mr. Michael had several conversations with management regarding BH LP’s nomination of the Nominees for election to the Board at the Annual Meeting. · On March 13, 2012, BH LP delivered a letter to the Board stating that it was deeply concerned by the Company’s ill-advised and poorly executed acquisition strategy and believed urgent change was required at the Board level. · On March 15, 2012, BH LP delivered a letter to the Board demanding to inspect certain books and records of the Company, including the Company’s stockholder list (the “Demand Letter”). · On March 16, 2012, Mr. Michael had a conference call with Ralph Schmitt to discuss whether BH LP would be amenable to entering into settlement discussions. · On March 21, 2012, BH LP sent a letter to the Board indicating that it would be amenable to entering into settlement discussions to avoid a protracted proxy fight, if, as a precondition to entering into such discussions, such settlement would include the retirement of D. James Guzy. 4 · On March 23, 2012, Mr. Michael attended a previously scheduled charity event as a guest of Ralph Schmitt.Arthur Whipple, the Chief Financial Officer of PLX, was also in attendance.Mr. Schmitt was reluctant to discuss the Board’s reaction to Mr. Michael’s March 21st letter, but indicated that the letter had not been well received. · On March 24, 2012, BH LP sent a second letter to the Board clarifying that that it would enter into settlement discussions with the Company but that it expected that any settlement should include the retirement of D. James Guzy, rather than as a precondition to entering into settlement discussions. · On March 26, 2012, the Company responded to the Demand Letter and agreed to provide the materials requested. · On April 2, 2012, Mr. Michael received an email correspondence from Ralph Schmitt indicating that he had been advised and asked to suspend all discussions with Mr. Michael until the Company posted its earnings release.Mr. Schmitt indicated that they should reconvene discussions in a few weeks.As of the date hereof, the Company has not reconvened discussions with Mr. Michael. 5 REASONS FOR OUR SOLICITATION We are one of the largest stockholders of the Company.Collectively, we own in the aggregate a total of 4,363,692 Shares, representing approximately 9.8% of the issued and outstanding Shares.As significant stockholders of the Company, we have one simple goal – to maximize the value of the Shares for all stockholders. We are soliciting your support to elect our Nominees at the Annual Meeting because we have little confidence in the Board as currently composed to end the erosion of stockholder value and to realize full value for the Company’s core assets.Specifically, we are concerned that the current Board cannot adequately address the following serious issues: · The Company’s poor share price performance; · The Company’s poor operating performance; · The Company’s ill-advised acquisition strategy; · The Company’s questionable compensation strategy; and · The Company’s unwillingness to seriously explore strategic alternatives. We do not believe these concerns will be remedied unless the Board is reconstituted with independent directors.Our Nominees are committed to exercising their independent judgment in all matters before the Board and, if elected, they will work constructively to address these concerns and to ensure that the best interests of all stockholders are served.Subject to their fiduciary duties, the Nominees would focus on improving the Company’s operating performance and would explore all strategic alternatives, including a possible sale of the Company. We believe the Company has experienced poor share price performance. We are concerned with the Company’s dismal absolute and relative stock price performance.As shown in the charts below, the Shares have severely underperformed the Russell 2000 Index and the Philadelphia Semiconductor Index for the past five years. Cumulative Total Return 12/06 12/07 12/08 12/09 12/10 12/11 PLX Technology, Inc. Russell 2000 Philadelphia Semiconductor 6 We are concerned with the Company’s poor operating performance. We believe the Company’s poor stock price performance is due, in large part, to the Company’s weak operating performance.In order for PLX to achieve acceptable operating results, we believe the Company must be restructured to significantly reduce overall costs.Under this Board’s supervision, operating expenses have significantly exceeded gross profit, resulting in net losses in each of the past four fiscal years. We believe the acquisition of Teranetics has further weakened the Company, by costing the Company approximately $4.0 million in pre-tax operating profits in each fiscal quarter since its acquisition in October 2010. 7 The following table, derived from the Company’s public filings, illustrates the Company’s declining performance after the acquisition of Teranetics in October 2010. Three Months Ended June 30, 2010 September 30, 2010 December 31, 2010 March 31, 2011 June 30, 2011 September 30, 2011 December 31, 2011 (In thousands) Net revenues $ Cost of revenues Research and development Selling, general and administrative Income (loss) from operations ) Provision (benefit) for income taxes ) 21 30 62 33 Net income (loss) $
